Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Monkey Rock Group, Inc. (the “Company”) on Form 10-Q for the period endingJune 30, 2010, as filed with the U.S. Securities and Exchange Commission on the date hereof (the “Report”), I, John Dent, Principal Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for the period endingJune 30, 2010, fully complies with therequirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endingJune 30, 2010, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 23, 2010 By: /s/ John Dent Name:John Dent Title:Principal Executive Officer
